          Case 1:19-cv-04799-ALC Document 39 Filed 10/12/20 Page 1 of 2



                                                               Hogan Lovells US LLP
                                                               390 Madison Avenue
                                                               New York, NY 10017
                                                               T +1 212 918 3000
                                                               F +1 212 918 3100
                                                               www.hoganlovells.com




October 11, 2020

Hon. Andrew L. Carter, Jr.
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Lovati, et al. v. Petróleos de Venezuela, S.A.
       S.D.N.Y. Docket No. 1:19-cv-04799-DAB

Dear Judge Carter:

This firm represents defendant Petróleos de Venezuela, S.A. (“PDVSA”) in the above-referenced
action. We write to respectfully request leave to move to certify this Court’s September 30, 2020
Order (Dkt. No. 37) (the “September Order”) for interlocutory appeal. We regard this motion as a
motion “required by the Federal Rules of Appellate Procedure” for which no pre-motion conference is
required under Rule 2.A. of Your Honor’s Individual Practices. If we are misinterpreting Rule 2.A.,
we respectfully request that the Court schedule a pre-motion conference for the reasons set forth
below.

PDVSA submits that certification is warranted under 28 U.S.C. § 1292(b). Section 1292(b)
authorizes a district court to certify an order for interlocutory appeal when “such order involves a
controlling question of law as to which there is substantial ground for difference of opinion and that
an immediate appeal from the order may materially advance the ultimate termination of the
litigation.” 28 U.S.C. § 1292(b). PDVSA believes that the Court’s September Order presents such a
question.

At issue is whether a no action clause that bars suit under or with respect to an indenture operates
to bar a suit for enforcement of a note issued pursuant to the indenture, when the note prohibits any
suit for enforcement “except as provided in the indenture.” This is a controlling question of law as to
which there is substantial ground for difference of opinion. As this Court knows, in Quadrant
Structured Products Co., Ltd. v. Vertin, 23 N.Y.3d 549 (N.Y. 2014), the New York State Court of
Appeals found that a no action clause that only referenced claims under the indenture did not bar
common law claims for breaches of fiduciary duty and fraudulent transfer. However, in Penades v.
Republic of Ecudaor, No. 15-cv-725, 2016 WL 5793412 (S.D.N.Y. Sept. 30, 2016), a court in this
District, applying Quadrant, found that a no action clause that referenced claims under both the
indenture and the bonds issued under the indenture barred a suit under the bonds.

The circumstances here are not directly on point with either Quadrant or Penades. In contrast to
Quadrant, this is not a suit “involving rights not arising from the indenture agreement,” such as
breach of fiduciary duty and fraudulent transfer claims. Rather, similar to Penades, this is a suit to
enforce a note issued pursuant to the indenture. Although, like in Quadrant, the no action clause
here does not expressly bar suits under the note, the note in this case prohibits suit for enforcement
of the indenture or note “except as provided in the indenture.” In PDVSA’s view, these factors make
this case far closer to Penades on the analysis of whether the no action clause applies.
          Case 1:19-cv-04799-ALC Document 39 Filed 10/12/20 Page 2 of 2



For these reasons, we respectfully request that this Court grant PDVSA leave to move to certify the
September Order for interlocutory appeal or, in the alternative, schedule a pre-motion conference in
connection with PDVSA’s contemplated motion.

With this Court’s permission, PDVSA will be prepared to serve and file its motion to certify the
September Order for interlocutory appeal by November 6, 2020. Counsel for Plaintiffs has informed
us that Plaintiffs intend to oppose the motion.

Respectfully yours,
/s/ Robin L. Muir
Robin L. Muir

Senior Associate
robin.muir@hoganlovells.com
D 212 918 3264




                                                 2
